   Case 2:18-cv-01316 Document 12-1 Filed 10/02/18 Page 1 of 3 PageID #: 87



                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

ROBIN JEAN DAVIS,

             Plaintiff,

                 v.                                Case No. 2:18-cv-01316

JIM JUSTICE, Governor; ROGER HANSHAW,              Hon. Thomas E. Johnston
Speaker of the West Virginia House of Delegates;
JOHN OVERINGTON, Speaker Pro Tempore of the
West Virginia House of Delegates; DARYL            DECLARATION OF ROBIN JEAN
COWLES, Majority Leader of the West Virginia       DAVIS IN SUPPORT OF MOTION FOR
                                                   PRELIMINARY INJUNCTION
House of Delegates; CHANDA ADKINS, GEORGE
AMBLER, WILLIAM ANDERSON, MARTIN
ATKINSON III, SAIRA BLAIR, BRENT BOGGS,
JIM BUTLER, MOORE CAPITO, ROY COOPER,
VERNON CRISS, MARK DEAN, FRANK DEEM,
JOE ELLINGTON, PAUL ESPINOSA, ALLEN V.
EVANS, ED EVANS, TOM FAST, MICHAEL
FOLK, GEOFF FOSTER, CINDY FRICH, MARTY
GEARHEART, DIANNA GRAVES, BILL
HAMILTON, DANNY HAMRICK, JASON
HARSHBARGER, KENNETH HICKS, JOSHUA
HIGGINBOTHAM, JORDAN HILL, RAY HOLLEN,
ERIC L. HOUSEHOLDER, GARY G. HOWELL, D.
ROLLAND JENNINGS, JOHN R. KELLY, KAYLA
KESSINGER, CHARLOTTE LANE, DANIEL
LINVILLE, SHARON LEWIS MALCOLM, JUSTIN
MARCUM, PATRICK MARTIN, ZACK
MAYNARD, PAT MCGEEHAN, CAROL MILLER,
RILEY MOORE, ERIC NELSON, JEFFREY PACK,
TONY PAYNTER, RODNEY A. PYLES, BEN
QUEEN, RALPH RODIGHIERO, MATTHEW
ROHRBACH, WILLIAM R. ROMINE, RUTH
ROWAN, JOHN SHOTT, KELLI SOBONYA, JOE
STATLER, AMY SUMMERS, TERRI SYPOLT,
JILL UPSON, DANNY WAGNER, GUY WARD,
STEVE WESTFALL, BRAD WHITE, S.
MARSHALL WILSON, MARK ZATEZALO,
members of the West Virginia House of Delegates;
STEVE HARRISON, Clerk of the West Virginia
House of Delegates; RYAN FERNS, Majority Leader
   Case 2:18-cv-01316 Document 12-1 Filed 10/02/18 Page 2 of 3 PageID #: 88



of the West Virginia Senate; MIKE AZINGER,
ROBERT D. BEACH, CRAIG BLAIR, GREG
BOSO, CHARLES H. CLEMENTS, SUE CLINE,
ROBERT L. KARNES, KENNY MANN, MIKE
MARONEY, MARK R. MAYNARD, RICHARD
OJEDA, PATRICIA RUCKER, RANDY SMITH,
DAVE SYPOLT, TOM TAKUBO, JOHN R. UNGER
II, RYAN WELD, MIKE WOELFEL, members of the
West Virginia Senate; LEE CASSIS, Clerk of the
West Virginia Senate,

              Defendants.




               I, Robin J. Davis, declare the following:

       1.      I am over 18 years of age and am competent to testify in this dispute if called as a

witness.

       2.      I served the people of West Virginia as a Justice of the West Virginia Supreme

Court for more than twenty years, from my initial election to the bench in 1996 until my

retirement in August 2018.

       3.      On August 13, 2018, the West Virginia House of Delegates convened for hearings

on Articles of Impeachment recommended by the House Judiciary Committee. In light of the

impeachment hearings, I retired on August 13, 2018 to ensure that the people of West Virginia

would not be deprived of their constitutional right to elect the Justices of the Supreme Court.

       4.      Over the past several months, multiple government agencies have investigated

allegations against the Justices of the West Virginia Supreme Court. At all times, I have

willingly given my full cooperation to every agency that has sought information from me. At no

time did any Delegate or other representative of the House of Delegates request any information

from me. The House did not request that I share any documentation concerning the allegations




                                                 2
    Case 2:18-cv-01316 Document 12-1 Filed 10/02/18 Page 3 of 3 PageID #: 89



of overspending and other mismanagement, nor did they ask me to testify concerning these

issues.

          5.     One of the Articles of Impeachment, Article XIV, states that all four Justices

remaining on the Court collectively violated Canons I and II of the West Virginia Judicial Code

of Conduct by “failing to carry out one or more … necessary and proper administrative

activities,” including adopting sufficient spending and reporting policies. On numerous

occasions, I voted to improve reporting and accountability rules, but my vote did not prevail

when a majority of Justices voted differently.

          6.     In addition, the proceedings in the House to date and the pending trial in the

Senate have imposed significant personal and financial costs on me. My professional reputation

has been irreparably harmed. I have also incurred significant costs for my defense to the

impeachment charges, and I expect those costs to grow significantly if I am forced to defend

myself in a trial before the Senate.



          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

          Executed on this 2nd day of October, 2018, in Charleston, West Virginia.



                                                       /s/ Robin J. Davis
                                                              Robin J. Davis




                                                   3
